Citation Nr: 0508898	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  98 07-987	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
low back disability prior to September 20, 1999, and a rating 
higher than 40 percent as of that date.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1965 to 
December 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from December 1997 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The RO, in part, granted the veteran's 
claim for service connection for a low back disability 
secondary to treatment for his non-Hodgkin's lymphoma.  The 
RO assigned an initial 10 percent rating retroactively 
effective from June 24, 1996.  He appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since filing his claim when his 
disability may have been more severe than at others).

The Board remanded the case to the RO in March 2000 for a VA 
examination to determine the severity of veteran's low back 
disability.  And in September 2000, after the VA examination, 
the RO increased his rating from 10 to 20 percent with the 
same effective date of June 24, 1996.  He continued to appeal 
for an even higher rating; and, in February 2003, the RO 
again increased his rating - this time from 20 to 40 percent 
but with a different effective date of September 20, 1999.  
Since then, he has continued to appeal, seeking an initial 
rating higher than 20 percent for the period prior to 
September 20, 1999, and a rating higher than 40 percent as of 
that date.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he specifically indicates otherwise).

The Board again remanded the case to the RO in June 2003 - 
this time to ensure compliance with the Veterans Claims 
Assistance Act (VCAA), to have the veteran undergo additional 
VA orthopedic and neurological examinations, and to assess 
the severity of his low back disability under both the former 
and revised versions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (now 5243), pertaining to intervertebral disc syndrome 
(IDS).  This was done and the case returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  From June 24, 1996 to September 20, 1999, the veteran's 
low back disability caused moderate functional impairment due 
to painful motion with forward flexion to 80 degrees, 
backward extension to 5 degrees, lateral flexion to the right 
and left sides to 30 degrees, and lateral rotation to the 
right and left sides to 20 degrees.

2.  As of September 20, 1999, the veteran's low back 
disability had begun to cause severe functional impairment 
due to painful motion with forward flexion only to 40 
degrees, backward extension to 0 degrees, and lateral flexion 
(side bending) to 15 degrees bilaterally.

3.  The veteran's low back disability does not involve flare-
ups and there has been no indication of an incapacitating 
episode within the last 12 months.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 
percent for the low back disability prior to September 20, 
1999, or a rating higher than 40 percent as of that date.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5285, 5289, 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003), 
and 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, the VCAA was enacted after the RO's initial 
denial of this claim in December 1997.  So compliance with 
the explicit timing requirements of §5103(a) is seemingly 
impossible without the nullification of the RO's initial 
decision.  But in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) ("Pelegrini II"), the Court stated it was (1) 
"neither explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id., at 122; see 
also VAOPGCPREC 7-2004 (July 6, 2004).  The Court further 
stated that in order to comply with the veteran's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id. at 123-124, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, consistent 
with section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  

Bare in mind, however, this already has occurred in this 
particular case.  As already mentioned, in June 2003, the 
Board remanded this case to the RO, in part, to provide VCAA 
notice to the veteran and allow for further development of 
his claim.  And as a result, the RO sent him a letter in 
January 2004 and, in response, received and considered 
additional evidence as indicated in the March 2004, 
July 2004, and September 2004 supplemental statements of the 
case (SSOCs).  These SSOCs readjudicated the claim based on 
the additional evidence submitted or otherwise obtained since 
the initial rating decision at issue and statement of the 
case (SOC) and any prior SSOCs.  Therefore, notwithstanding 
the requirements of Pelegrini II as to the timing of the VCAA 
notification, deciding this appeal at this juncture is not 
prejudicial error to the veteran.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) ("Pelegrini I").  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the veteran provide 
any evidence in his or her possession pertaining to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 
18 Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the veteran.  For example, where he is asked 
to provide any evidence that would substantiate his claim, a 
more generalized request in many cases would be superfluous.  
Id.  The Board is bound by the precedent opinions of VA's 
General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the January 2004 VCAA notice letter that was 
provided to the veteran does not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  The January 2004 VCAA 
letter requested that he provide or identify any evidence 
supporting his claim and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of January 2004, the veteran 
was requested to respond within 60 days.  The letter also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claim be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), his VA outpatient treatment (VAOPT) records, 
records from the Social Security Administration (SSA), and 
private medical records from Dr. Agrawal, Dr. Sanghvi, and 
Dr. Gentile.  Records also were submitted from the SUNY 
Health Science Center, the Cancer Treatment Center, and the 
Samaritan Medical Center.  The RO also obtained VA 
examinations to evaluate the severity of the veteran's low 
back disability - most recently in February 2004 as directed 
in the Board's June 2003 remand.  Over 1 year has passed 
since the January 2004 VCAA letter, and the additional 
treatment records mentioned by the veteran and his 
representative in a January 2004 statement in support of 
claim (VA Form 21-4138) - in response to that VCAA letter, 
were obtained.  These records concerned the veteran's 
treatment at the VA Medical Center (VAMC) in Syracuse or 
Watertown CBOC.  Furthermore, although offered, he declined 
his opportunity for a hearing to provide oral testimony in 
support of his claim.  38 C.F.R. § 20.700(a) (2004).

So, in sum, the record reflects that the facts pertinent to 
this claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.

Factual Background

In March 1997, the veteran was service-connected for non-
Hodgkin's lymphoma effective retroactively from June 1996.  
He was diagnosed in 1994 and received courses of chemotherapy 
and, in January 1995, a bone marrow transplant.  Records from 
May and September 1996 indicate he was in remission and 
required no maintenance chemotherapy.  The RO assigned an 
initial rating of 10 percent.

The report of a September 1997 VA neurological examination 
indicates the veteran complained of numbness, tingling and 
weakness in his lower extremities.  He was diagnosed with 
peripheral neuropathy confirmed by an electromyography (EMG) 
study in November 1997.

The report of an October 1997 VA examination for the 
veteran's joints indicates he complained of loss of sensation 
in his lower extremities as well as knee and low back pain.  
The examiner noted some tenderness to palpitation at the L4-5 
and L5-S1 interspaces, which did not produce any radiating 
pain.  He had 80 degrees of forward flexion, but only 5 
degrees of backward extension.  Lateral rotation was limited 
to 20 degrees to the right and left sides (i.e., 
bilaterally), and lateral flexion was limited to 30 degrees 
bilaterally.  Sensory examination of the lower extremities 
revealed diminished sensation in a stocking distribution 
bilaterally.  He was diagnosed with chronic low back pain, 
secondary to degenerative joint disease, and peripheral 
polyneuropathy.  X-rays confirmed degenerative changes of the 
dorsal spine.  The examiner opined that irradiation to treat 
the non-Hodgkin's lymphoma more than likely caused 
accelerated degenerative changes in the veteran's joints.

As mentioned previously, in December 1997, the RO granted 
service connection for the veteran's chronic low back pain as 
secondary to the treatment for his 
non-Hodgkin's lymphoma.  The RO assigned an initial 10 
percent rating, and he appealed this initial rating.

A February 1999 disability report from the SSA indicates a 
normal neurological examination and reports of low back pain.

A February 2000 electrodiagnostic report indicates the 
veteran had abnormalities consistent with a moderate-to-
severe, chronic, sensorimotor, axonal polyneuropathy in the 
lower extremities.  It was noted that the findings were 
compatible with results reported 15 months previously, and 
viewed together, strongly suggested the presence of a diffuse 
peripheral neuropathy.

In March 2000, the Board remanded the case to the RO for 
further development, including another VA examination to 
assess the severity of the veteran's low back disability.

The report of a subsequent August 2000 VA examination of the 
veteran's joints indicates he complained of pain in his mid 
to low back and diminished sensation in his arms and legs.  
He reported that he could only lift small loads of 2 to 3 
pounds, and that he could not stand in one spot for more than 
a just a few seconds.  He had difficulty sleeping, sitting, 
and traveling.  He did not complain of any flare-ups and 
stated that his symptoms were fairly constant.  He reported 
that he had not lost any work as a result.  

Objective physical examination revealed straight leg raising 
could be carried to 40 degrees on the left and to 55 degrees 
on the right, at which time the veteran experienced back 
discomfort.  There was diminished sensation, no evidence of 
any pathological reflexes, negative Babinski sign, and no 
evidence of ankle clonus.  There was minimal tenderness on 
palpation of the lumbar paravertebral musculature.  There was 
no pain on palpation of the sacroiliac joints.  Flexion of 
the lumbar spine was limited to 40 degrees, extension to 0 
degrees, and side bending to 15 degrees bilaterally.  Range 
of motion (ROM) was limited by pain.  He was diagnosed with 
degenerative vertebral disc disease of the lumbar spine and 
degenerative osteoarthritis of the thoracic spine.  The 
examiner also noted that the August 2000 X-rays of the 
thoracic and lumbar spine and pelvis ruled out pathology 
relating to the lymphoma and confirmed the presence of 
degenerative vertebral disk disease.

In September 2000, the RO increased the veteran's rating from 
10 to 20 percent effective retroactively from June 24, 1996.

The report of the July 2001 VA nerve conduction study (NCS) 
and EMG study indicates the veteran complained of tingling 
and numbness after chemotherapy and stem cell 
transplantation.  It was noted that abnormalities in the 
lower extremities pointed more to a peripheral neuropathy, 
but the possibility of bilateral lumbosacral radiculopathy 
could not be ruled out.  Viewed together, it was noted that 
the upper and lower extremity data could also be considered 
suggestive of a more diffuse polyneuropathy.

A July 2001 CT scan of the lumbar spine revealed severe 
degenerative disk disease at L5-S1 interspace, including a 
vacuum disk.  There was also mild spinal canal narrowing and 
moderate to severe bilateral neural foraminal narrowing at 
that level.  There was mild spinal canal narrowing at the L4-
5 interspace, and mild degenerative changes in the upper 
lumbar spine.  There was no evidence of direct nerve root 
compression.

An August 2001 VA consultation for the veteran's low back 
pain indicates he complained of increased low back pain with 
some radicular signs.  Surgical intervention was not 
recommended as his symptoms appeared nonfocal and there were 
no acute bowel or bladder changes.

An October 2001 MRI indicated there were degenerative-type 
signal changes but there was no suspicious bone lesion to 
suggest lymphoma of the bone.  There was severe degenerative 
disk disease (DDD) at the L5-S1 interspace, mild narrowing of 
the canal at the L4-5 and L5-S1 interspaces predominantly due 
to the facets, and mild neural foraminal narrowing at several 
levels - greater on the right.  There were no significant 
changes when compared to the July 2001 CT scan.

A report of an October 2001 VA neurosurgery consultation 
indicates the two trigger point injections were recommended.  
It was noted the veteran had stopped working and it was 
unlikely that he would be able to return to work.

An October 2001 X-ray from Main Evaluation, Inc., indicated 
DDD at the L5-6 level.  Large anterior osteophytes were seen 
at the L3-4 level and small osteophytes were seen in the 
remainder of the lumbar spine.  ROM, presumably from the same 
facility, was noted with flexion to 10 degrees and lateral 
flexion to 10 degrees bilaterally.  However, Dr. Agrawal 
indicated the veteran was unable to bend or extend his lumbar 
spine.

In February 2003, the RO again increased the veteran's rating 
for his low back disability - this time from 20 to 40 
percent and with a different effective date of September 20, 
1999.  

In June 2003, the Board again remanded the appeal to the RO 
because there had been changes made to the rating criteria 
for disabilities related to the spine.  A new VA examination 
was needed to assess the severity of the veteran's low back 
disability under the new criteria.  

The report of a subsequent February 2004 examination of the 
veteran's spine indicates he complained of pain in his low 
back and left leg.  He stated that his left leg was numb.  He 
said he did not have any flare-ups, but had constant pain.  
He stated he had several incapacitating episodes, but could 
not give any specific details regarding them.  He reported 
that his bowel and bladder functions were intact.  He used a 
cane for assistance and wore a lumbosacral support.  He 
reported that he could not lift, push or pull, and could not 
stand in a spot for more than a few minutes.  He said he 
could not drive and needed help putting on his shoes and 
socks.  He reported trouble sleeping, climbing stairs, and 
bending at the waist.

On objective physical examination, the veteran walked with a 
cane and had a marked limp on the right leg, even though he 
complained of pain in his left leg.  He had difficulty 
undressing and getting onto the examining table.  There was 
slight flattening of the lumbar lordosis and diffuse 
tenderness on palpation of the entire lumbar paravertebral 
musculature, bilaterally, and the left sacroiliac joint.  ROM 
was as follows:  "[T]horacolumbar flexion is 10 degrees of a 
normal 90 degrees.  Using the old criteria his lumbar flexion 
would be 0 degrees, extension is 5 degrees using new and 0 
degrees of the old criteria.  Side bending is 20 degrees to 
each side with the new criteria and 20 degrees to each side 
with old criteria.  Thoracolumbar rotation is 10 degrees to 
each side with the new and the old criteria.  The veteran 
complains of pain at these extremes of motion."

Neurological examination noted:

Straight leg raising can be carried to 35 degrees 
bilaterally with back pain elicited.  He has a 
long stocking hypoalgesia of the left leg 
extending from the inguinal area to the ankles.  
The sensation to his feet appears to be 
symmetrical although he complains of numbness of 
both feet.  His motor function of the lower 
extremities is 2/5 bilaterally and he exhibits 
rather marked cogwheel phenomenon on extension of 
the great toes against resistance.  Deep tendon 
reflexes of the lower extremities were present 
and symmetrical bilaterally at 1+.  There was no 
evidence of pathologic reflexes.  



The examiner noted non-organic changes as follows:  

The veteran has long stocking hypoalgesia of the 
left leg.  In the sitting position the hips and 
knees can be fully extended which is in essence 
straight leg raising to 90 degrees without 
discomfort in the low back area and this is 
possible with either leg.  He has wide spread 
lumbar tenderness on palpation.

The examiner diagnosed the veteran with degenerative 
intervertebral disk disease of the lumbar spine without 
evidence of radiculopathy.  He noted that the subjective 
symptoms were grossly out of proportion to the objective 
physical findings of the examination.  He stated, 
"[C]onsidering the magnitude of the disparity of the 
subjective and objective findings in this veteran's 
condition, it is impossible to distinguish manifestations of 
the degenerative disc disease from the peripheral 
neuropathy."

VAOPT records from 2003 and 2004 indicate the veteran 
received a series of injections to treat his back pain.  In 
March 2003, it was noted that his neck and back pain was well 
controlled with his transcutaneous electrical nerve 
stimulation (TENS) unit.  He had no acute complaints and 
appeared to be doing fairly well.  In February 2004, he 
reported that he was doing well and the pain was well 
controlled.  In April 2004, after receiving injections, he 
reported that his pain had decreased to a 5 (on a scale of 0 
to 10, with 0 = no pain, 10 = unbearable pain).  In August 
2004, tenderness was reported along the lumbar spine and 
sacroiliac (SI) joint.  His pain increased by leaning 
backwards and leaning to the side, mostly to the left.  
He could, however, bend forward and walk with no 
difficulties.  He reported that if he has to walk long 
distances, he uses a walking cane.

An August 2004 statement from the veteran's wife indicates he 
continued to experience back pain and had difficulty sitting, 
walking, and standing for long periods of time.  He also had 
difficulty sleeping and required assistance getting in and 
out of the shower, getting dressed, and caring for his feet.  



Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2004).

The veteran's low back disorder was originally evaluated 
under DC 5295, for a chronic lumbosacral strain.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).  In September 2000 and February 
2003, the RO evaluated him under the criteria for limitation 
of motion of the lumbar spine, DC 5292.  38 C.F.R. 4.71a, DC 
5292 (2002).  As mentioned, he has also been diagnosed with 
disc disease (IVDS).  Since these criteria have all been 
applied to his symptoms at one time or another, the Board 
will consider each criteria in evaluating his low back 
disability.  

The criteria for evaluating a lumbosacral strain under DC 
5295 and limitation of motion of the lumbar spine under DC 
5292 ("the old criteria") were revised effective September 
26, 2003.  At that time the diagnostic codes were also 
renumbered.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), 
codified at 38 C.F.R. 4.71a, DC 5237 (2004) ("the new 
criteria").  

The criteria for evaluating IVDS under 38 C.F.R. 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the veteran filed his claim.  The criteria were first revised 
effective September 23, 2002, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003) ("the interim criteria").  Subsequently they 
were revised effective September 26, 2003, at which time the 
DC was renumbered to 5243.  See 38 C.F.R. § 4.71a, DC 5243 
(2004) ("the new criteria").  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable 
version will be applied absent Congressional intent to the 
contrary or if the Secretary of VA has indicated otherwise.  
More recently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas to the 
extent that it indicated retroactive application of a new law 
or regulation might be appropriate in the absence of language 
in the law or regulation requiring such application.  
See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  
Similarly, VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 
19, 2003), which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and 
Federal Circuit precedent "insofar as it requires VA to 
apply the version of a statute or regulation most favorable 
to a claimant when a statutory or regulatory change is silent 
as to application."  Id. at *14-*15.  Thus, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  The 
amendments to 38 C.F.R. § 4.71a, Diagnostic Codes 5285 to 
5295 (now 5235 to 5243), do not contain such language.  But 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the more favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of the regulations to 
the period on or after their effective dates.  See VAOPGCPREC 
3-2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 
2000) (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change).  See, too, 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

Accordingly, for the period prior to September 23, 2002, the 
old criteria for a lumbosacral strain, limitation of motion 
of the lumbar spine, and IVDS may be applied.  For the period 
between September 23, 2002 and September 26, 2003, the 
interim criteria for IVDS may also be applied if they are 
more favorable.  And for the period after September 26, 2003, 
the most favorable of the old criteria, interim criteria, and 
new criteria will be applied.

Under the old criteria for a lumbosacral strain, 38 C.F.R. § 
4.71a, DC 5295 (2002), a 0 percent rating is warranted with 
only slight subjective symptoms.  A 10 percent rating is 
warranted with characteristic pain on motion.  A 20 percent 
rating is warranted when the veteran experiences muscle spasm 
upon extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
appropriate when there is listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space or some of the above with abnormal mobility on 
forced motion.

Under the old criteria for limitation of motion of the lumbar 
spine, 38 C.F.R. 
§ 4.71a, DC 5292 (2002), slight limitation warrants a 10 
percent rating, moderate limitation warrants a 20 percent 
rating, and severe limitation warrants a 40 percent rating.

Under the new criteria, a lumbosacral strain and limitation 
of motion of the lumbar spine are evaluated according to the 
general formula established for diseases and injuries of the 
spine.  

The new criteria are as follows:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

Under the old criteria for IVDS, 38 C.F.R. §4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. 4.71a, DC 5293 (2002).

In VAOPGCPREC 36-97 (Dec. 12, 1997), it was held that DC 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of spinal motion.  Therefore, 
as stated previously, and pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 (2002) must be 
considered when a disability is evaluated under this code.

After September 23, 2002, the veteran may also be rated under 
the interim criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The interim criteria provide for two 
possible methods of rating his low back disorder.  First, 
where IVDS affects a nerve, the disability may be rated by 
combining separate ratings for chronic neurologic and 
orthopedic manifestations.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.



Note 1 to the interim criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary Information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  38 C.F.R. § 4.71a, DC 5243, Note 1 (2003).  

As mentioned, effective September 26, 2003, the portion of 
the Rating Schedule pursuant to which disabilities of the 
musculoskeletal system and spine are evaluated was again 
revised.  See 38 C.F.R. § 4.71a, DC 5243 (2004).  This new 
regulation includes the same language from the interim 
regulation for rating IVDS based on the number of 
incapacitating episodes.  In addition, it provides that IVDS 
may also be rated under the new general rating formula for 
diseases and injuries of the spine - this is the same general 
rating formula under which a lumbosacral strain is evaluated 
under the new criteria as discussed above.

Pyramiding, which is the evaluation of the same disability 
or the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2004).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings 
under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

The Board will first address some preliminary matters raised 
by the veteran's representative before turning to the 
evaluation of the veteran's low back disability under the 
applicable diagnostic codes.  In February 2004, the 
representative submitted a statement (see VA Form 21-4138) 
arguing that the RO did not follow all of the directives set 
forth in the Board's June 2003 remand - a violation of 
Stegall v. West, 11 Vet App 268 (1998).  Specifically, he 
argued that the Board's remand directed both orthopedic and 
neurological examinations in order to assess the severity of 
the veteran's low back disability.  A review of the record, 
however, indicates that the February 2004 VA examiner 
performed both orthopedic and neurological examinations.  
Although the same examiner performed both examinations, the 
Board's remand did not require examinations by separate 
examiners.  So this was not a violation of Stegall.  

In addition, the veteran's representative argued that the 
February 2004 VA examiner confessed that he did not have 
access to the most recent nerve conduction study conducted by 
Dr. Nord at the Syracuse VAMC.  The representative therefore 
argued there was no basis for the examiner's conclusion that 
there was no evidence of radiculopathy.  It is unclear, 
however, how the representative made this deduction.  The 
report of the February 2004 examination indicates the 
examiner reviewed the claims file prior to the examination.  
The file included the July 2001 NCS and EMG study by Dr. 
Nord, which appears to be the most recent one conducted.  
Copies of these studies were on record as early as August 
2001, and there is no indication that the VA examiner did not 
review this evidence.  So the Board finds this argument to be 
without merit.

The veteran's overall disability picture includes service 
connection for non-Hodgkin's lymphoma status post treatment 
with residual radiation gastritis and proctitis.  He is also 
service connected for impaired diffusion capacity of the 
lungs, cataracts, low back pain and bilateral knee pain, 
peripheral neuropathy of the upper and lower extremities 
bilaterally, and microscopic hematuria - all secondary to his 
treatment for non-Hodgkin's lymphoma.  He has had a combined 
disability rating of 90 percent since April 2002, a total 
disability rating based on individual unemployability (TDIU) 
since October 2000, and receives special monthly compensation 
(SMC) under 38 U.S.C. § 1114(s).

As mentioned earlier, in determining the appropriate initial 
rating for the veteran's low back disability, VA must 
consider whether he is entitled to a staged rating to 
compensate him for periods of time in which symptoms of his 
low back disability may have been more severe than others.  
See Fenderson, 12 Vet. App. at 125-26.  Currently he has a 
staged rating - 20 percent from June 24, 1996, and 40 percent 
from September 20, 1999.  

The Board will now turn specifically to the evaluation of the 
veteran's low back disability under each of the applicable 
criteria.

Prior to September 23, 2002 - the "Old Criteria"

The results of the October 1997 VA examination reveal the 
veteran had degenerative changes of the spine.  There was 
some pain on palpitation in the lumbosacral region.  ROM was 
limited to 80 degrees of forward flexion and to 5 degrees of 
backward extension.  Lateral rotation was limited to 20 
degrees, bilaterally, and lateral flexion to 30 degrees 
bilaterally.  This correlates to a 20 percent rating under DC 
5292 for limitation of motion for the lumbar spine.  A severe 
rating (40 percent) is not warranted because, overall, his 
ROM was only moderately limited without experiencing any 
flare-ups.  So a 20 percent rating is more appropriate even 
when considering the DeLuca factors - such as pain, weakness 
and fatigue.

Likewise, the results of the October 1997 examination do not 
entitle the veteran to a higher 40 percent rating under DC 
5295 for a lumbosacral strain because the examination did not 
reveal listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space.

Under DC 5293 for IVDS, the results of this examination do 
not entitle the veteran to a rating higher than 20 percent, 
either, because his symptoms, as described above, were not 
severe, which would warrant a 40 percent rating, or 
pronounced, which would warrant a 60 percent rating.  

The report of the August 2000 VA examination indicates the 
veteran's low back disability had worsened since the previous 
October 1997 examination.  His ROM had significantly 
decreased - to only 40 degrees of forward flexion.  He had 
0 degrees of backward extension and 15 degrees of lateral 
flexion (side bending), bilaterally.  Under DC 5292, for 
limitation of motion of the lumbar spine, these results 
correlate to a 40 percent rating for severe limitation of 
motion.  This, incidentally, is the highest rating available 
under DC 5292, and a higher rating also is not available 
under DC 5295 for lumbosacral strain.

Under 5293, for IVDS, the veteran is not entitled to a higher 
60 percent rating unless he has persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.  
His overall disability picture is complicated by the fact 
that it has been unclear whether the tingling and numbness he 
experiences in his lower extremities is due to the radiation 
he received to treat non-Hodgkin's lymphoma (peripheral 
neuropathy), the IVDS (with associated radiculopathy), or a 
combination thereof.  

The July 2001 VA EMG indicates the veteran's symptoms were 
more suggestive of diffuse polyneuropathy, but a note was 
made that the possibility of bilateral lumbosacral 
radiculopathy could not be ruled out.  The July 2001 CT scan 
indicated bilateral neural foraminal narrowing, but there was 
no evidence of direct root compression.  The August 2001 
consultation indicated he complained of numbness radiating 
down both legs in a loose S1 distribution.  The October 2001 
MRI also confirmed mild neural foraminal narrowing at several 
levels, greater on the right.

The February 2004 VA examination noted a rather marked 
cogwheel phenomenon on extension of the great toes against 
resistance.  The veteran also had long stocking hypoalgesia 
of the left leg.  Furthermore, in a sitting position, his 
hips and knees could be fully extended, which - as the 
examiner noted - is in essence straight leg raising to 90 
degrees in both legs without discomfort in the low back area.  
These findings tend to indicate his lower back pain is, at 
least in part, non-organic in nature.  Based on this, the VA 
examiner concluded the veteran had IVDS of the lumbar spine 
without evidence of radiculopathy and that his subjective 
symptoms were grossly out of proportion with the objective 
physical findings.  Furthermore, the examiner indicated that 
because of this disparity, it is impossible to distinguish 
manifestations of the veteran's IVDS from those of his 
peripheral neuropathy.  This ordinarily would require 
considering the symptoms as part and parcel of the IVDS, 
since they could not be clinically disassociated from the 
peripheral neuropathy.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

But, as mentioned, the veteran is already service connected 
for the peripheral neuropathy (indeed, for both his upper and 
lower extremities).  And as indicated by the various 
examiners, this in turn suggests the peripheral neuropathy is 
diffuse.  In any event, the ratings for the peripheral 
neuropathy are not presently at issue, only that for the low 
back is, and the situation in Mittleider can be distinguished 
from the facts in this case because there was a service-
connected disability being compared with a condition that was 
not service connected.  Whereas, here, the symptoms in 
question, even if indistinguishable insofar as whether caused 
by the low back disability and/or the peripheral neuropathy, 
already are being compensated regardless.  So additional 
compensation for these very same symptoms would violate VA's 
anti-pyramiding regulation, § 4.14.  Moreover, the VA 
examiner did not believe the veteran was giving a true 
indication of his symptoms, rather, that he was exaggerating 
them to perhaps obtain a higher rating.  This, in and of 
itself, can be reason to deny the claim for lack of 
credibility.

So after reviewing the record, the Board concludes that 
although the possibility of radiculopathy has not been ruled 
out by testing, it has not been established either.  The most 
recent MRI did not show nerve compression, and the June 2001 
EMG was more suggestive of more diffuse polyneuropathy.  
Also, the February 2004 examiner did not believe his IVDS 
involved radiculopathy.  So, in reviewing the record as a 
whole, the Board finds the veteran's IVDS does not warrant a 
60 percent rating because he has not experienced persistent 
symptoms compatible with sciatic neuropathy.  

September 23, 2002 to September 26, 2003 - the "Interim 
Criteria"

Under the interim criteria, the veteran's IVDS can be rated 
either on the basis of the total duration of incapacitating 
episodes or by combining separate evaluations of its chronic 
orthopedic and neurological manifestations.

At the February 2004 VA examination, the veteran indicated 
that he did not have any flare-ups, stating that his low back 
pain was fairly constant in nature.  When asked about 
incapacitating episodes, he said he had them, but could not 
give any specifics details regarding them.  In reviewing his 
medical records, the Board does not find any evidence of 
incapacitating episodes as defined by the applicable DC 
(i.e., a period of time requiring bed rest prescribed by a 
physician).  So VA cannot evaluate his IVDS on the basis of 
incapacitating episodes.

As discussed above, the veteran's orthopedic manifestations, 
based on limited range of motion, are most equivalent to a 20 
percent rating from at least the October 1997 VA examination, 
and a 40 percent rating from at least the August 2000 VA 
examination.  (Note:  The RO assigned effective dates earlier 
than the dates of these VA examinations - perhaps giving him 
more benefits than he is entitled to under the law.  
Regardless, there is no basis for effective dates earlier 
than those already assigned by the RO, so the Board will not 
address this issue).  

Turning to the veteran's neurological manifestations, the 
Board notes he is already receiving 20 percent ratings for 
peripheral neuropathy in the lower left and right 
extremities.  These symptoms, which include numbness, 
tingling and pain in these regions, overlap with symptoms 
typical of IVDS with radiculopathy.  So even assuming he did 
have radiculopathy associated with his IVDS, he would not be 
entitled to a separate rating for this because it would 
involve pyramiding overlapping symptomatology.  See 38 C.F.R. 
§ 4.14 (2003); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Thus, the interim criteria do not entitle him to an 
initial rating higher than what he already has.  

After September 26, 2003 - the "New Criteria"

The new criteria provide another method for evaluating the 
veteran - the General Rating Formula for Diseases and 
Injuries of the Spine.  Under this rating formula, however, 
he is not entitled to a rating higher than 40 percent because 
he does not have unfavorable ankylosis of the spine.  (Note:  
Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
lumbosacral spine is fixed in flexion or extension.  38 
C.F.R. § 4.71a, DCs 5235-43, note 5 (2004)).  See, too, Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) (discussing ankylosis, 
or fusion of the lumbosacral spine, in the context of a claim 
for a higher rating).

The new criteria also provide that a veteran may be entitled 
to a separate rating for neurological abnormalities, but as 
discussed above, his neurological symptoms (tingling, 
numbness and pain in his lower extremities) have already been 
evaluated under the criteria for peripheral neuropathy.  

Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it.  And 
he is already receiving a TDIU, which compensates him for any 
interference with his employment beyond that contemplated by 
his assigned rating.  Consequently, the Board does not have 
to remand this case to the RO for further consideration of 
this issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For these reasons, the Board finds that the veteran is not 
entitled to a higher initial rating for a low back 
disability, and his claim must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102 (2004); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The claim for a higher initial rating for the low back 
disability is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


